Citation Nr: 1724024	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  14-28 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denial of recognition of the appellant as the Veteran's surviving spouse for the purposes of VA benefits.

2.  Whether the appellant is the Veteran's surviving spouse for the purposes of VA benefits.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1941 to March 1947.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified before the undersigned Veterans Law Judge at a videoconference hearing in July 2015.  A transcript is of record.

In July 2015 the appellant submitted a VA Form 21-22a to be represented by an individual who is not accredited to represent claimants before VA.  The Board sent the appellant a letter at her last known address in April 2017 informing her that her representative is not accredited and that her claim would proceed without representation unless she replied within 30 days appointing  a veterans service organization or an accredited representative.  The letter was returned as undeliverable, and therefore the claim will proceed without representation.

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2014).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the appellant's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the appellant, the impact on other claimants that would result from advancing her case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.  


FINDINGS OF FACT

1.  In a May 2005 decision, the RO found that the appellant had an undissolved marriage at the time of her marriage to the Veteran and denied her claim to benefits as the Veteran's surviving spouse.

2.  Evidence added to the record since the May 2005 decision relates to unestablished facts necessary to substantiate that the appellant is the Veteran's surviving spouse for VA benefits purposes.

3.  The Veteran entered into her marriage with the Veteran without knowledge of legal impediment to the marriage and is recognized as his surviving spouse for the purposes of VA benefits.


CONCLUSIONS OF LAW

1.  Evidence added to the record since the May 2005 rating decision finding that the appellant was not the Veteran's surviving spouse for VA benefits is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for recognition of the appellant as the Veteran's surviving spouse have been met.  38 U.S.C.A. §§ 103, 1102, 1304, 1310, 1311, 1541 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.205 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2014); 38 C.F.R. § 3.54 (2016).  One claiming to be the spouse of a Veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim can proceed no further.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 103(c) (West 2014); 38 C.F.R. §3.1(j) (2016).

Where an attempted marriage of a claimant to a veteran was invalid by reason of a legal impediment, the marriage can nevertheless be deemed valid if: (a) the purported marriage occurred 1 year or more before the veteran died (or at any time if a child was born to them before or during the marriage); (b) the claimant entered into the purported marriage with no knowledge of the legal impediment; (c) the claimant lived with the Veteran continuously from the date of marriage to the date of death; and (d) no claim has been filed by a legal surviving spouse who has been found to be entitled to gratuitous VA benefits.  38 C.F.R. § 3.52 (2016).

In a May 2005 decision, the RO denied the appellant's claim for death pension benefits because the evidence showed that she was in a prior undissolved marriage at the time of her January 2000 marriage to the Veteran.  Marriage certificates show that the appellant married RP in January 1997 and that she married the Veteran in January 2000.  A death certificate shows that the Veteran died in August 2004.  

The appellant testified at a January 2005 VA deposition that she married RP in January 1997.  At the time of the marriage she was taking care of the Veteran and his then wife, who was her aunt.  The Veteran proposed marriage, and she married RP to show the Veteran that she could not marry him.  She and RP never lived together as husband and wife, and she had not seen or had communication with him since 1997.  There was not a "marriage settlement" between the Veteran and the appellant.  After the Veteran's first wife died, he proposed marriage to the appellant because she had taken care of him and his first wife, and he wanted her to be entitled to VA benefits when he died.  

The additional evidence added to the record since the May 2005 decision includes a March 2011 statement from the appellant in which she wrote she consulted with elders in Negros Oriental and was told that she could remarry since RP disappeared three days after their wedding, and she had not heard from him since.  She tried unsuccessfully to locate him before marrying the Veteran.  A death certificate issued in April 2011 indicates that RP died on June [REDACTED], 1999 and that his body was not recovered.

In a January 2012 order, a judge of the 12th Judicial Region, Branch 23, Kidapawan City, wrote that after the appellant married RP, the latter left to work as a peddler and did not communicate with the appellant again.  The appellant made inquiries regarding his whereabouts with his family and friends and had not received any positive response.  She had recently learned that RP was killed in an accident in 1999 while crossing a river in a banca boat and that his body was never recovered.  The appellant was seeking that he be declared dead, and the judge so ordered pursuant to the Family Code of the Philippines.  The order was finalized in February 2012.

The appellant testified at the July 2015 Board hearing that she met RP while taking  a dressmaking course in Manila.  He worked in a garment factory and supplied her with remnants for her projects.  The appellant left Manila to take care of her ailing aunt, who was married to the Veteran, and eventually she cared for the Veteran as well.  Nine years later, in January 1997, she and RP married.  RP asked her to choose between living with him in his parents' house or living with her aunt and the Veteran.  Since she was the only person available to care for her aunt and Veteran, she remained with them.  RP decided immediately to leave and work as a peddler.

The criteria for reopening the appellant's claim have been met because there is new evidence showing that the appellant did not believe that there was a legal impediment to her marriage to the Veteran.  See 38 C.F.R. § 3.156.

A claimant's signed statement that he or she had no knowledge of an impediment to the marriage a veteran will be accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c).  The Board notes that the appellant did not know that RP was dead at the time of her marriage to the Veteran.  However, she wrote in a signed statement was told by elders that she could remarry due to RP's abandonment of her.  She believed that RP's abandonment had terminated their marriage.  The Board finds that even if there was a legal impediment to the appellant and Veteran getting married in January 2000, the appellant did not know of it.  See 38 C.F.R. § 3.52; Lamour v. Peake, 544 F.3d 1317, 1322 (Fed. Cir. 2008); Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995).   

Furthermore, the appellant and the Veteran were married for approximate four years and eight months before he died in August 2004, and the record indicates that they cohabitated continuously from the time of the marriage until his death.  The record does not indicate that the appellant has remarried since the Veteran's death or has lived with another person whom she has held herself out openly to the public as her spouse.  Therefore, she is the Veteran's surviving spouse for the purposes of VA benefits because they were married for more than a year before the Veteran died and cohabitated during the marriage.  See 38 C.F.R. § 3.50.


ORDER

Entitlement to recognition of the appellant as the Veteran's surviving spouse for the purposes of VA benefits is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


